         Case 6:19-cv-06108-DGL Document 20 Filed 08/12/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

KOURTNEY ADDISON,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     19-CV-6108L

                       v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). This action is brought pursuant to 42 U.S.C. §405(g) to review the

Commissioner’s final determination.

       On August 7, 2015, plaintiff, then twenty-seven years old, filed an application for

supplemental security income, alleging disability as of that date. (Administrative Transcript, Dkt.

#7 at 12). His application was initially denied. Plaintiff requested a hearing, which was held March

10, 2017 via videoconference before Administrative Law Judge (“ALJ”) David J. Begley. The

ALJ issued an unfavorable decision on July 17, 2017. (Dkt. #7 at 12-20).That decision became the

final decision of the Commissioner when the Appeals Council denied review on December 12,

2018. (Dkt. #7 at 1-3). Plaintiff now appeals.

       The plaintiff has moved for remand of the matter for further proceedings (Dkt. #12), and

the Commissioner has cross moved (Dkt. #17) for judgment on the pleadings, pursuant to Fed. R.
          Case 6:19-cv-06108-DGL Document 20 Filed 08/12/20 Page 2 of 5




Civ. Proc. 12(c). For the reasons set forth below, the plaintiff’s motion is granted, the

Commissioner’s cross motion is denied, and the matter is remanded for further proceedings.

                                          DISCUSSION

       Determination of whether a claimant is disabled within the meaning of the Social Security

Act follows a well-known five-step sequential evaluation, familiarity with which is presumed.

See Bowen v. City of New York, 476 U.S. 467, 470-71 (1986). See 20 CFR §§404.1509, 404.1520.

The Commissioner’s decision that a plaintiff is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C. §405(g);

Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir. 2002).

       The ALJ’s decision summarizes plaintiff’s medical records throughout the relevant period,

including mental health treatment records for depression and panic disorder without agoraphobia,

which the ALJ concluded together constituted a severe impairment not meeting or equaling a listed

impairment. (Dkt. #7 at 14). Applying the special technique for mental impairments, the ALJ found

that plaintiff has moderate limitations in understanding, remembering, and applying information;

moderate limitations in interacting with others; moderate limitations in concentration, persistence

and pace; and moderate limitations in adapting and managing himself. (Dkt. #7 at 15).

       Upon review of the record, the ALJ found that plaintiff has the residual functional capacity

(“RFC”) to perform work at all exertional levels, with the following limitations: claimant is limited

to simple, routine, and repetitive tasks in a low stress environment, defined as one free of fast-

paced production requirements, with no hazardous conditions, only occasional decision-making

required, and no more than occasional changes in the work setting. Plaintiff can have occasional

interaction with coworkers and supervisors, but may not engage in tandem tasks, and can have no

direct interaction with the general public (Dkt. #7 at 16).


                                                  2
            Case 6:19-cv-06108-DGL Document 20 Filed 08/12/20 Page 3 of 5




          At the hearing, the ALJ asked vocational expert Carly Coughlin whether there were

positions in the economy that a hypothetical individual with this RFC could perform. Ms. Coughlin

testified that such an individual could perform the representative unskilled positions of laundry

worker II, dishwasher, and price marker. (Dkt. #7 at 19).

I.        Schizophrenia As a Severe Impairment

          The ALJ’s decision described plaintiff as having “possible schizophrenia,” but determined

that the record did not contain any “comprehensive assessment diagnosis for this condition,” or

sufficient evidence to suggest that schizophrenia “more than minimally” limited plaintiff’s

functioning. (Dkt. #7 at 14). The ALJ accordingly found that plaintiff’s schizophrenia was non-

severe.

          Plaintiff argues that the ALJ overlooked evidence that plaintiff had been formally

diagnosed with schizophrenia, and thus failed to properly assess or include corresponding

limitations in his RFC finding.

          The Court agrees. Plaintiff’s medical records repeatedly reference his schizophrenia

diagnosis, and all of the medical source opinions of record either identify the diagnosis or describe

related symptoms, chiefly plaintiff’s ongoing, daily auditory hallucinations, or “hearing voices,”

which impeded his mental functioning by distracting him (with the voices often arguing amongst

themselves) and exacerbating his depression and anxiety. See e.g., Dkt. #7 at 151, 167, 195, 198

(plaintiff’s application for benefits, listing “hearing voices” among the allegedly disabling

conditions and identifying psychiatric medication prescribed for “voices” and “hallucinations”);

210 (consulting psychiatrist Dr. Yi-Ying Lin’s report: “he will hear a voice talking to him in his

head throughout the day”); 317-25, 411-37 (treating psychiatrist Dr. Ortega’s progress notes

including the diagnosis of “schizophrenia, unspecified (Active)” with notations for every visit


                                                  3
         Case 6:19-cv-06108-DGL Document 20 Filed 08/12/20 Page 4 of 5




concerning the presence and frequency of auditory hallucinations, causing problems with attention

and concentration, and adding to plaintiff’s depression and anxiety); 327-41 (treating therapist

Barbara Burke’s notes including consistent mention of ongoing auditory hallucinations, with

multiple voices often arguing and disagreeing with each other); 341-47 (Ms. Burke’s RFC opinions

noting auditory hallucinations among plaintiff’s symptoms and identifying “schizophrenia” as the

reason for his referral to SSI); 438 (Dr. Ortega’s RFC opinion identifying Axis I diagnoses

including “F20.9,” the mental health diagnosis code for schizophrenia).

       Given the frequent discussion of plaintiff’s schizophrenia diagnosis and its associated

symptoms throughout his mental health treatment records and medical source opinions, the ALJ’s

characterization of plaintiff’s schizophrenia as merely “possible,” and his resultant finding that

plaintiff’s schizophrenia was therefore a “non-severe” impairment, were not supported by

substantial evidence.

       Nor can this error be said to be harmless. Although an ALJ’s failure to characterize an

impairment as “severe” may be harmless where the ALJ nonetheless considers the “combined

effects of all impairments,” both severe and non-severe, in making his RFC finding, it does not

appear that the ALJ did so here. Poles v. Berryhill, 2018 U.S. Dist. LEXIS 49480 at *7 (W.D.N.Y.

2018)(citations omitted). Indeed, plaintiff’s primary schizophrenic symptom – intrusive and

distracting auditory hallucinations – while mentioned consistently throughout plaintiff’s mental

health treatment records and acknowledged in the opinions of all of the treating and consulting

medical sources – is not mentioned anywhere in the ALJ’s decision, and there is no indication that

the ALJ considered its effects in formulating plaintiff’s RFC.




                                                4
         Case 6:19-cv-06108-DGL Document 20 Filed 08/12/20 Page 5 of 5




       Having found that the ALJ erred at the outset of his analysis with respect to the

determination of plaintiff’s severe impairments and that such error was not harmless, the Court

declines to consider the remainder of plaintiff’s arguments.



                                         CONCLUSION

       For the foregoing reasons, plaintiff’s motion to vacate the ALJ’s decision and remand the

matter (Dkt. #12) is granted, and the Commissioner’s cross motion for judgment on the pleadings

(Dkt. #17) is denied. The ALJ’s decision is reversed and remanded, for reassessment of the

plaintiff’s severe impairments and the limitations they impose, and the rendering of a new decision.

       IT IS SO ORDERED.



                                      _______________________________________
                                               DAVID G. LARIMER
                                              United States District Judge
Dated: Rochester, New York
       August 12, 2020.




                                                 5
